DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8-10, 13-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 6-7 and 12-13 of USPN 10997396. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for claim 1-3 and 7 of the instant application against Claim 1 of USPN 10997396).

Claim
Application#17222869
Claim
USPN # 10997396
1
A method, comprising:
1
A method, comprising:
1
obtaining a first image that includes a first depiction of a face captured during a first time period; obtaining a second image that includes a second depiction of the face captured during the first time period;
1
obtaining a first face image and a second face image both captured during a first time period; 
1
obtaining a third image that includes a third depiction of the face captured during a second time period; obtaining a fourth image that includes a fourth depiction of the face captured during the second time period; 

1
obtaining a third face image and a fourth face image captured during a second time period subsequent to the first time period;



verifying liveness of a person depicted in one or more face images by at least: performing a comparison between first information regarding the first face image and second information regarding the second face image; determining, based on the comparison, that the first face image and the second face image are consistent with each other according to a set of consistency criteria;
1
detecting presence of a first variance in facial appearance between the first depiction of the face in the first image and the third depiction of the face in the third image;
1
detecting a first variance in facial expression or face orientation between a face depicted in the first face image and a face depicted in a third face image of the third image;
1
detecting presence of a second variance in facial appearance between the second depiction of the face in the second image and the fourth depiction of the face in the fourth image; and
1
detecting a second variance in facial expression or face orientation between a face depicted in the second face image and the fourth face image; and 

2
detecting the presence of the first variance in facial expression between the first depiction of the face in the first image and the third depiction of the face in the third image; and wherein detecting the presence of the second variance in facial appearance between the second depiction of the face in the second image and the fourth depiction of the face in the fourth image

determining that the first variance in facial expression or face orientation corresponds in time to the second variance in facial expression or face orientation;
3
detecting the presence of the first variance in face orientation between the first depiction of the face in the first image and the third depiction of the face in the third image; and wherein detecting the presence of the second variance in facial appearance between the second depiction of the face in the second image and the fourth depiction of the face in the fourth image


1
verifying liveness of a person based on a determination that the first variance in facial appearance corresponds in time to the second variance in facial appearance.  
1
performing an authentication process using at least one face image of the first face image, the second face image, and the third face image.
7
The method of claim 1, further comprising: in response to verifying the liveness of the person, initiating an authentication process for the person.  





Claim 4 of the instant application is equivalent in scope with Claim 7 of USPN 
10997396.

Claim 6 of the instant application is equivalent in scope with Claim 6 of USPN 10997396.

Claims 8-10 and 14 of the instant application is equivalent in scope with Claim 12 of USPN 10997396.

Claims 13 of the instant application is equivalent in scope with Claim 13 of USPN 10997396.


Claims 15-17 and 20 of the instant application is equivalent in scope with Claim 12 of USPN 10997396.

Claim 18 of the instant application is equivalent in scope with Claim 13 of USPN 10997396.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666